DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 03/23/20.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 5 and 13 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-7, 9, 10, 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20210233662) in view of Kennedy (US 20210383921) in view of De La Torre (US 20150278457).
Regarding claim 1, Sun discloses a system comprising:
one or more processors (FIG. 8, processing unit); and
non-transitory computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (see FIG. 8, processors and system memory): 
generating machine learning models configured to diagnose one or more diseases or conditions, wherein individual ones of machine learning models are trained to determine a likelihood that a disease or condition should be diagnosed for a medical patient (model component 108 can employ one or more of the probabilistic models defined above to generate probability distributions of disease states of a disease of an entity based on observational data of the entity including, but not limited to, longitudinal observational data, high-dimensional observational data, heterogeneous observational data, high-dimensional longitudinal heterogeneous observational data, disease registry data, electronic health record data, assigned diagnosis data, medication data, laboratory results data, comorbidity data, event data, patient profile data, patient demographic data, genotype data, case status data, control status data, periodic assessment data, clinical assessment data, disease symptom data, disease progression data, patient quality of life data, disease cost burden data, measurements data, and/or other data corresponding to the entity (e.g., a human patient). Observational databases such as, for instance, disease registries and/or electronic health records (EHR) contain high-dimensional heterogeneous longitudinal information about patients that can be used as input to model component 108 and/or index component 110 to generate a disease status index that can better track the progression of the disease, paragraph 0057); 
receiving data from multiple disparate sources via a computing network (longitudinal observational data, high-dimensional observational data, heterogeneous observational data, high-dimensional longitudinal heterogeneous observational data, disease registry data, electronic health record data, assigned diagnosis data, medication data, laboratory results data, comorbidity data, event data, patient profile data, patient demographic data, genotype data, case status data, control status data, periodic assessment data, clinical assessment data, disease symptom data, disease progression data, patient quality of life data, disease cost burden data, measurements data, and/or other data corresponding to the entity (e.g., a human patient, paragraph 0057); 
formatting the data into model features configured to be input into the machine learning models, wherein the individual ones of the machine learning models are trained to receive the model features and output data indicating a probability that the medical patient should be diagnosed with the one or more diseases or conditions (model component 108 can employ a probabilistic model to generate probability distributions of disease states at multiple observation times of an entity. For example, every time an entity is observed (e.g., a human patient observed by a doctor, an evaluator, a clinician, etc.), model component 108 can employ one or more of the probabilistic models defined above to generate one or more probability distributions of one or more disease states of a target disease using observational data corresponding to the entity that was collected at such an observation time. Such one or more probability distributions of one or more disease states that can be generated by model component 108 each time an entity is observed can be used as input by index component 110 to generate a disease status index of the disease that can facilitate improved prognosis (e.g., prediction, tracking, etc.) of the disease as described below, paragraph 0059); 
inputting the model features into the machine learning models (For example, every time an entity is observed (e.g., a human patient observed by a doctor, an evaluator, a clinician, etc.), model component 108 can employ one or more of the probabilistic models defined above to generate one or more probability distributions of one or more disease states of a target disease using observational data corresponding to the entity that was collected at such an observation time. In this example, every time the entity is observed, index component 110 can use such one or more probability distributions of the one or more disease states as input to generate a disease status index of the disease (e.g., a continuous disease status index, a continuous-time disease status index, etc.), which can facilitate improved accuracy over existing disease progression indices and/or improved prognosis (e.g., prediction, tracking, etc.) of the disease, paragraph 0063); 
receiving, from a computing device executing an application, an indication that the medical patient will be seen by a medical service provider at a given time (that disease status index system 102 provides a new approach driven by relatively new expert agent technologies such as, for instance, automated expert agents that recommend treatment options to entities (e.g., human patients) that have or are at risk of contracting a certain disease. For example, disease status index system 102 provides a new approach to recommend accurate and/or effective treatment options for a disease based on observational data (e.g., EHR data, disease registry data, etc.) that is driven by existing technologies that generate disease progression indices using limited manually pre-selected measures and/or simple statistical models (e.g., linear models) that fail to utilize such observational data, paragraph 0094)
Sun does not disclose generating, utilizing at least the machine learning models, output data indicating a potential diagnosis associated with the one or more diseases or conditions for the medical patient and a confidence value associated with that potential diagnosis.
However, Kennedy discloses wherein the term “disease diagnostic,” as used herein, generally refers to diagnosing or screening for a disease, to stratify a risk of occurrence of a disease, to monitor progression or remission of a disease, to formulate a treatment regime for the disease, or any combination thereof. A disease diagnostic can include a) obtaining information from one or more tissue samples from a subject, b) making a determination about whether the subject has a particular disease based on the information or tissue sample obtained, c) stratifying the risk of occurrence of the disease in the subject, d) confirming whether a subject has the disease, is developing the disease, or is in disease remission, or any combination thereof. The disease diagnostic may inform a particular treatment or therapeutic intervention for the disease. The disease diagnostic may also provide a score indicating for example, the severity or grade of a disease such as cancer, or the likelihood of an accurate diagnosis, such as via a p-value, a corrected p-value, or a statistical confidence indicator.
The combination of Sun and Kennedy would have resulted in the disease diagnosis learning method of Sun to further incorporate Kennedy’s teachings of utilizing confidence values.  One would have been motivated to have combined the references because a user in Sun is already utilizing machine learning to determine probabilities of diseases and as such using a confidence interval level would have made the analysis easier to ascertain. As such, it would have been obvious to have combined the teachings as the combination of the references would have resulted in a predictable invention. 
Sun does not disclose sending, to the computing device and at the given time, a notification including the potential diagnosis.
However, De La Torre discloses wherein the term “disease diagnostic,” as used herein, generally refers to diagnosing or screening for a disease, to stratify a risk of occurrence of a disease, to monitor progression or remission of a disease, to formulate a treatment regime for the disease, or any combination thereof. A disease diagnostic can include a) obtaining information from one or more tissue samples from a subject, b) making a determination about whether the subject has a particular disease based on the information or tissue sample obtained, c) stratifying the risk of occurrence of the disease in the subject, d) confirming whether a subject has the disease, is developing the disease, or is in disease remission, or any combination thereof. The disease diagnostic may inform a particular treatment or therapeutic intervention for the disease. The disease diagnostic may also provide a score indicating for example, the severity or grade of a disease such as cancer, or the likelihood of an accurate diagnosis, such as via a p-value, a corrected p-value, or a statistical confidence indicator (paragraph 0056).
The combination of Sun and De La Torre would have resulted in the disease diagnosis learning method of Sun to further incorporate De La Torre’s teachings of notification of a diagnosis.  One would have been motivated to have combined the references because a user in Sun is already utilizing machine learning to determine probabilities of diseases and to notify a user and/or the medical team and as such notifying a user would have made it easier to keep all parties apprised of the current situation. As such, it would have been obvious to have combined the teachings as the combination of the references would have resulted in a predictable invention. 
Regarding claim 2, Sun discloses wherein the data includes at least medical records, chart codes, Centers for Medicare & Medicaid Services data, International Codes for Diagnosis data, medication data, and laboratory data (model component can employ one or more of the probabilistic models defined above to generate probability distributions of disease states of a disease of an entity based on observational data of the entity including, but not limited to, longitudinal observational data, high-dimensional observational data, heterogeneous observational data, high-dimensional longitudinal heterogeneous observational data, disease registry data, electronic health record data, assigned diagnosis data, medication data, laboratory results data, comorbidity data, event data, patient profile data, patient demographic data, genotype data, case status data, control status data, periodic assessment data, clinical assessment data, disease symptom data, disease progression data, patient quality of life data, disease cost burden data, measurements data, and/or other data corresponding to the entity (e.g., a human patient). Observational databases such as, for instance, disease registries and/or electronic health records (EHR) contain high-dimensional heterogeneous longitudinal information about patients that can be used as input to model component 108 and/or index component 110 to generate a disease status index that can better track the progression of the disease – see paragraph 0057).
Regarding claim 3, Sun discloses the operations further comprising:
determining, based at least in part on machine learning techniques, that a combination of risk factors, which are derived at least in part from the data, is associated with one or more diseases or conditions (disease status index system 102 provides a new approach driven by relatively new expert agent technologies such as, for instance, automated expert agents that recommend treatment options to entities (e.g., human patients) that have or are at risk of contracting a certain disease. For example, disease status index system 102 provides a new approach to recommend accurate and/or effective treatment options for a disease based on observational data (e.g., EHR data, disease registry data, etc.) that is driven by existing technologies that generate disease progression indices using limited manually pre-selected measures and/or simple statistical models (e.g., linear models) that fail to utilize such observational data, paragraph 0094); and 
the association exceeds a threshold for a confirmation of diagnosis (to facilitate generation of such a disease status index (e.g., a continuous disease status index, a continuous-time disease status index, etc.), index component 110 can use equation (1) below to generate a disease status index of a disease having, for instance, 9 disease states (e.g., as depicted in equation (1) below). In equation (1) defined below, DPI denotes disease progression index (also referred to as disease status index) and p.sub.s denotes the probability of an entity being in a certain disease state S. It should be appreciated that although the number N of disease states S is depicted in equation (1) as 9, in other examples, equation (1) can be used by index component 110 to generate a disease status index of a disease having a different number N of disease states S (e.g., 6 disease states, 12 disease states, etc.). In some embodiments, index component 110 can employ equation (1) to generate a disease status index of a disease having a number N of disease states S and instead of using all of the disease states S, index component 110 can use certain disease states S such as, for instance, the disease states S with the highest probabilities (e.g., the top 2 or 3 disease states S with the highest probabilities) - see paragraph 0062). 
 Regarding claim 5, Sun discloses a method comprising:
generating machine learning models configured to diagnose one or more diseases or conditions for a medical patient (model component 108 can employ one or more of the probabilistic models defined above to generate probability distributions of disease states of a disease of an entity based on observational data of the entity including, but not limited to, longitudinal observational data, high-dimensional observational data, heterogeneous observational data, high-dimensional longitudinal heterogeneous observational data, disease registry data, electronic health record data, assigned diagnosis data, medication data, laboratory results data, comorbidity data, event data, patient profile data, patient demographic data, genotype data, case status data, control status data, periodic assessment data, clinical assessment data, disease symptom data, disease progression data, patient quality of life data, disease cost burden data, measurements data, and/or other data corresponding to the entity (e.g., a human patient). Observational databases such as, for instance, disease registries and/or electronic health records (EHR) contain high-dimensional heterogeneous longitudinal information about patients that can be used as input to model component 108 and/or index component 110 to generate a disease status index that can better track the progression of the disease, paragraph 0057);
receiving data from multiple disparate sources via a computing network (longitudinal observational data, high-dimensional observational data, heterogeneous observational data, high-dimensional longitudinal heterogeneous observational data, disease registry data, electronic health record data, assigned diagnosis data, medication data, laboratory results data, comorbidity data, event data, patient profile data, patient demographic data, genotype data, case status data, control status data, periodic assessment data, clinical assessment data, disease symptom data, disease progression data, patient quality of life data, disease cost burden data, measurements data, and/or other data corresponding to the entity (e.g., a human patient, paragraph 0057);
formatting the data into model features configured to be input into machine learning models (model component 108 can employ a probabilistic model to generate probability distributions of disease states at multiple observation times of an entity. For example, every time an entity is observed (e.g., a human patient observed by a doctor, an evaluator, a clinician, etc.), model component 108 can employ one or more of the probabilistic models defined above to generate one or more probability distributions of one or more disease states of a target disease using observational data corresponding to the entity that was collected at such an observation time. Such one or more probability distributions of one or more disease states that can be generated by model component 108 each time an entity is observed can be used as input by index component 110 to generate a disease status index of the disease that can facilitate improved prognosis (e.g., prediction, tracking, etc.) of the disease as described below, paragraph 0059);
inputting the model features into the machine learning models (For example, every time an entity is observed (e.g., a human patient observed by a doctor, an evaluator, a clinician, etc.), model component 108 can employ one or more of the probabilistic models defined above to generate one or more probability distributions of one or more disease states of a target disease using observational data corresponding to the entity that was collected at such an observation time. In this example, every time the entity is observed, index component 110 can use such one or more probability distributions of the one or more disease states as input to generate a disease status index of the disease (e.g., a continuous disease status index, a continuous-time disease status index, etc.), which can facilitate improved accuracy over existing disease progression indices and/or improved prognosis (e.g., prediction, tracking, etc.) of the disease, paragraph 0063);
generating, utilizing at least the machine learning models, output data indicating a potential diagnosis for the medical patient;
receiving, from a computing device executing an application, an indication that the medical patient will be seen by a medical service provider at a given time (that disease status index system 102 provides a new approach driven by relatively new expert agent technologies such as, for instance, automated expert agents that recommend treatment options to entities (e.g., human patients) that have or are at risk of contracting a certain disease. For example, disease status index system 102 provides a new approach to recommend accurate and/or effective treatment options for a disease based on observational data (e.g., EHR data, disease registry data, etc.) that is driven by existing technologies that generate disease progression indices using limited manually pre-selected measures and/or simple statistical models (e.g., linear models) that fail to utilize such observational data, paragraph 0094); and
Sun does not disclose assigning a confidence value to the output data indicating a diagnosis for the medical patient.
However, Kennedy discloses wherein the term “disease diagnostic,” as used herein, generally refers to diagnosing or screening for a disease, to stratify a risk of occurrence of a disease, to monitor progression or remission of a disease, to formulate a treatment regime for the disease, or any combination thereof. A disease diagnostic can include a) obtaining information from one or more tissue samples from a subject, b) making a determination about whether the subject has a particular disease based on the information or tissue sample obtained, c) stratifying the risk of occurrence of the disease in the subject, d) confirming whether a subject has the disease, is developing the disease, or is in disease remission, or any combination thereof. The disease diagnostic may inform a particular treatment or therapeutic intervention for the disease. The disease diagnostic may also provide a score indicating for example, the severity or grade of a disease such as cancer, or the likelihood of an accurate diagnosis, such as via a p-value, a corrected p-value, or a statistical confidence indicator.
The combination of Sun and Kennedy would have resulted in the disease diagnosis learning method of Sun to further incorporate Kennedy’s teachings of utilizing confidence values.  One would have been motivated to have combined the references because a user in Sun is already utilizing machine learning to determine probabilities of diseases and as such using a confidence interval level would have made the analysis easier to ascertain. As such, it would have been obvious to have combined the teachings as the combination of the references would have resulted in a predictable invention.
Sun does not disclose sending, to the computing device and at the given time, a notification including the potential diagnosis.
However, De La Torre discloses wherein the term “disease diagnostic,” as used herein, generally refers to diagnosing or screening for a disease, to stratify a risk of occurrence of a disease, to monitor progression or remission of a disease, to formulate a treatment regime for the disease, or any combination thereof. A disease diagnostic can include a) obtaining information from one or more tissue samples from a subject, b) making a determination about whether the subject has a particular disease based on the information or tissue sample obtained, c) stratifying the risk of occurrence of the disease in the subject, d) confirming whether a subject has the disease, is developing the disease, or is in disease remission, or any combination thereof. The disease diagnostic may inform a particular treatment or therapeutic intervention for the disease. The disease diagnostic may also provide a score indicating for example, the severity or grade of a disease such as cancer, or the likelihood of an accurate diagnosis, such as via a p-value, a corrected p-value, or a statistical confidence indicator (paragraph 0056).
The combination of Sun and De La Torre would have resulted in the disease diagnosis learning method of Sun to further incorporate De La Torre’s teachings of notification of a diagnosis.  One would have been motivated to have combined the references because a user in Sun is already utilizing machine learning to determine probabilities of diseases and to notify a user and/or the medical team and as such notifying a user would have made it easier to keep all parties apprised of the current situation. As such, it would have been obvious to have combined the teachings as the combination of the references would have resulted in a predictable invention.
Regarding claim 6, Sun discloses wherein the user data includes at least medical records, chart codes, Centers for Medicare & Medicaid Services data, International Codes for Diagnosis data, medication data, and laboratory data (model component can employ one or more of the probabilistic models defined above to generate probability distributions of disease states of a disease of an entity based on observational data of the entity including, but not limited to, longitudinal observational data, high-dimensional observational data, heterogeneous observational data, high-dimensional longitudinal heterogeneous observational data, disease registry data, electronic health record data, assigned diagnosis data, medication data, laboratory results data, comorbidity data, event data, patient profile data, patient demographic data, genotype data, case status data, control status data, periodic assessment data, clinical assessment data, disease symptom data, disease progression data, patient quality of life data, disease cost burden data, measurements data, and/or other data corresponding to the entity (e.g., a human patient). Observational databases such as, for instance, disease registries and/or electronic health records (EHR) contain high-dimensional heterogeneous longitudinal information about patients that can be used as input to model component 108 and/or index component 110 to generate a disease status index that can better track the progression of the disease – see paragraph 0057).
Regarding claim 7, Sun discloses wherein the diagnoses of one or more diseases or conditions associated with the medical patient comprises:
determining, based at least in part on machine learning techniques, that a combination of risk factors, which are derived at least in part from the data, is associated with one or more diseases or conditions (disease status index system 102 provides a new approach driven by relatively new expert agent technologies such as, for instance, automated expert agents that recommend treatment options to entities (e.g., human patients) that have or are at risk of contracting a certain disease. For example, disease status index system 102 provides a new approach to recommend accurate and/or effective treatment options for a disease based on observational data (e.g., EHR data, disease registry data, etc.) that is driven by existing technologies that generate disease progression indices using limited manually pre-selected measures and/or simple statistical models (e.g., linear models) that fail to utilize such observational data, paragraph 0094); and
the association exceeds a threshold for a confirmation of diagnosis (to facilitate generation of such a disease status index (e.g., a continuous disease status index, a continuous-time disease status index, etc.), index component 110 can use equation (1) below to generate a disease status index of a disease having, for instance, 9 disease states (e.g., as depicted in equation (1) below). In equation (1) defined below, DPI denotes disease progression index (also referred to as disease status index) and p.sub.s denotes the probability of an entity being in a certain disease state S. It should be appreciated that although the number N of disease states S is depicted in equation (1) as 9, in other examples, equation (1) can be used by index component 110 to generate a disease status index of a disease having a different number N of disease states S (e.g., 6 disease states, 12 disease states, etc.). In some embodiments, index component 110 can employ equation (1) to generate a disease status index of a disease having a number N of disease states S and instead of using all of the disease states S, index component 110 can use certain disease states S such as, for instance, the disease states S with the highest probabilities (e.g., the top 2 or 3 disease states S with the highest probabilities) - see paragraph 0062).
Regarding claim 9, Sun discloses wherein feedback indicating the diagnosis was correct is inputted by a second user, wherein the feedback data is used to hone the model (Model component 108 can employ a probabilistic model to generate probability distributions of disease states at multiple observation times of an entity. For example, every time an entity is observed (e.g., a human patient observed by a doctor, an evaluator, a clinician, etc.), model component 108 can employ one or more of the probabilistic models defined above to generate one or more probability distributions of one or more disease states of a target disease using observational data corresponding to the entity that was collected at such an observation time. Such one or more probability distributions of one or more disease states that can be generated by model component 108 each time an entity is observed can be used as input by index component 110 to generate a disease status index of the disease that can facilitate improved prognosis (e.g., prediction, tracking, etc.) of the disease as described below, paragraph 0059).
Regarding claim 10, Sun discloses further comprising: prioritizing the user data prior to training the machine learning models, based upon predefined criteria, wherein the predefined criteria includes, but is not limited to, at least one of documented International Classification of Disease codes, medication for singular disease, or laboratory values that define diagnosis (model component can employ one or more of the probabilistic models defined above to generate probability distributions of disease states of a disease of an entity based on observational data of the entity including, but not limited to, longitudinal observational data, high-dimensional observational data, heterogeneous observational data, high-dimensional longitudinal heterogeneous observational data, disease registry data, electronic health record data, assigned diagnosis data, medication data, laboratory results data, comorbidity data, event data, patient profile data, patient demographic data, genotype data, case status data, control status data, periodic assessment data, clinical assessment data, disease symptom data, disease progression data, patient quality of life data, disease cost burden data, measurements data, and/or other data corresponding to the entity (e.g., a human patient). Observational databases such as, for instance, disease registries and/or electronic health records (EHR) contain high-dimensional heterogeneous longitudinal information about patients that can be used as input to model component 108 and/or index component 110 to generate a disease status index that can better track the progression of the disease – see paragraph 0057).
Regarding claim 12, Sun discloses further comprising: receiving feedback data over a period of time; inputting feedback data into the machine learning models; and updating the machine learning models to determine the diagnosis of one or more diseases or conditions based at least in part on the criteria (Model component 108 can employ a probabilistic model to generate probability distributions of disease states at multiple observation times of an entity. For example, every time an entity is observed (e.g., a human patient observed by a doctor, an evaluator, a clinician, etc.), model component 108 can employ one or more of the probabilistic models defined above to generate one or more probability distributions of one or more disease states of a target disease using observational data corresponding to the entity that was collected at such an observation time. Such one or more probability distributions of one or more disease states that can be generated by model component 108 each time an entity is observed can be used as input by index component 110 to generate a disease status index of the disease that can facilitate improved prognosis (e.g., prediction, tracking, etc.) of the disease as described below, paragraph 0059).
Sun further discloses receiving an indication of criteria (in an example, index component 110 can generate a continuous disease status index of the disease based on the probability distributions of the disease states that can be generated by model component 108 as described above. For instance, index component 110 can generate a continuous-time disease status index of the disease based on the probability distributions of the disease states that can be generated by model component 108 as described above. In some embodiments, index component 110 can generate a continuous-time disease status index such as, for instance, disease status index 402 described below and illustrated in FIG. 4, paragraph 0061).
Regarding claim 13, Sun discloses a system comprising:
one or more processors (FIG. 8, processing unit); and
non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (see FIG. 8, processors and system memory):
generating machine learning models configured to diagnose one or more diseases or conditions for a medical patient (model component 108 can employ one or more of the probabilistic models defined above to generate probability distributions of disease states of a disease of an entity based on observational data of the entity including, but not limited to, longitudinal observational data, high-dimensional observational data, heterogeneous observational data, high-dimensional longitudinal heterogeneous observational data, disease registry data, electronic health record data, assigned diagnosis data, medication data, laboratory results data, comorbidity data, event data, patient profile data, patient demographic data, genotype data, case status data, control status data, periodic assessment data, clinical assessment data, disease symptom data, disease progression data, patient quality of life data, disease cost burden data, measurements data, and/or other data corresponding to the entity (e.g., a human patient). Observational databases such as, for instance, disease registries and/or electronic health records (EHR) contain high-dimensional heterogeneous longitudinal information about patients that can be used as input to model component 108 and/or index component 110 to generate a disease status index that can better track the progression of the disease, paragraph 0057);
receiving data from multiple disparate sources via a computing network (longitudinal observational data, high-dimensional observational data, heterogeneous observational data, high-dimensional longitudinal heterogeneous observational data, disease registry data, electronic health record data, assigned diagnosis data, medication data, laboratory results data, comorbidity data, event data, patient profile data, patient demographic data, genotype data, case status data, control status data, periodic assessment data, clinical assessment data, disease symptom data, disease progression data, patient quality of life data, disease cost burden data, measurements data, and/or other data corresponding to the entity (e.g., a human patient, paragraph 0057);
formatting the data into model features configured to be input into machine learning models (model component 108 can employ a probabilistic model to generate probability distributions of disease states at multiple observation times of an entity. For example, every time an entity is observed (e.g., a human patient observed by a doctor, an evaluator, a clinician, etc.), model component 108 can employ one or more of the probabilistic models defined above to generate one or more probability distributions of one or more disease states of a target disease using observational data corresponding to the entity that was collected at such an observation time. Such one or more probability distributions of one or more disease states that can be generated by model component 108 each time an entity is observed can be used as input by index component 110 to generate a disease status index of the disease that can facilitate improved prognosis (e.g., prediction, tracking, etc.) of the disease as described below, paragraph 0059);
inputting the model features into the machine learning models (For example, every time an entity is observed (e.g., a human patient observed by a doctor, an evaluator, a clinician, etc.), model component 108 can employ one or more of the probabilistic models defined above to generate one or more probability distributions of one or more disease states of a target disease using observational data corresponding to the entity that was collected at such an observation time. In this example, every time the entity is observed, index component 110 can use such one or more probability distributions of the one or more disease states as input to generate a disease status index of the disease (e.g., a continuous disease status index, a continuous-time disease status index, etc.), which can facilitate improved accuracy over existing disease progression indices and/or improved prognosis (e.g., prediction, tracking, etc.) of the disease, paragraph 0063);
generating, utilizing at least the machine learning models, output data indicating a potential diagnosis for the medical patient;
receiving, from a computing device executing an application, an indication that the medical patient will be seen by a medical service provider at a given time (that disease status index system 102 provides a new approach driven by relatively new expert agent technologies such as, for instance, automated expert agents that recommend treatment options to entities (e.g., human patients) that have or are at risk of contracting a certain disease. For example, disease status index system 102 provides a new approach to recommend accurate and/or effective treatment options for a disease based on observational data (e.g., EHR data, disease registry data, etc.) that is driven by existing technologies that generate disease progression indices using limited manually pre-selected measures and/or simple statistical models (e.g., linear models) that fail to utilize such observational data, paragraph 0094).
Sun does not disclose assigning a confidence value to the output data indicating a diagnosis for the medical patient.
However, Kennedy discloses wherein the term “disease diagnostic,” as used herein, generally refers to diagnosing or screening for a disease, to stratify a risk of occurrence of a disease, to monitor progression or remission of a disease, to formulate a treatment regime for the disease, or any combination thereof. A disease diagnostic can include a) obtaining information from one or more tissue samples from a subject, b) making a determination about whether the subject has a particular disease based on the information or tissue sample obtained, c) stratifying the risk of occurrence of the disease in the subject, d) confirming whether a subject has the disease, is developing the disease, or is in disease remission, or any combination thereof. The disease diagnostic may inform a particular treatment or therapeutic intervention for the disease. The disease diagnostic may also provide a score indicating for example, the severity or grade of a disease such as cancer, or the likelihood of an accurate diagnosis, such as via a p-value, a corrected p-value, or a statistical confidence indicator.
The combination of Sun and Kennedy would have resulted in the disease diagnosis learning method of Sun to further incorporate Kennedy’s teachings of utilizing confidence values.  One would have been motivated to have combined the references because a user in Sun is already utilizing machine learning to determine probabilities of diseases and as such using a confidence interval level would have made the analysis easier to ascertain. As such, it would have been obvious to have combined the teachings as the combination of the references would have resulted in a predictable invention.
Sun does not disclose sending, to the computing device and at the given time, a notification including the potential diagnosis.
However, De La Torre discloses wherein the term “disease diagnostic,” as used herein, generally refers to diagnosing or screening for a disease, to stratify a risk of occurrence of a disease, to monitor progression or remission of a disease, to formulate a treatment regime for the disease, or any combination thereof. A disease diagnostic can include a) obtaining information from one or more tissue samples from a subject, b) making a determination about whether the subject has a particular disease based on the information or tissue sample obtained, c) stratifying the risk of occurrence of the disease in the subject, d) confirming whether a subject has the disease, is developing the disease, or is in disease remission, or any combination thereof. The disease diagnostic may inform a particular treatment or therapeutic intervention for the disease. The disease diagnostic may also provide a score indicating for example, the severity or grade of a disease such as cancer, or the likelihood of an accurate diagnosis, such as via a p-value, a corrected p-value, or a statistical confidence indicator (paragraph 0056).
The combination of Sun and De La Torre would have resulted in the disease diagnosis learning method of Sun to further incorporate De La Torre’s teachings of notification of a diagnosis.  One would have been motivated to have combined the references because a user in Sun is already utilizing machine learning to determine probabilities of diseases and to notify a user and/or the medical team and as such notifying a user would have made it easier to keep all parties apprised of the current situation. As such, it would have been obvious to have combined the teachings as the combination of the references would have resulted in a predictable invention.
Regarding claim 14, Sun discloses wherein the user data includes at least medical records, chart codes, Centers for Medicare & Medicaid Services data, International Codes for Diagnosis data, medication data, and laboratory data (model component can employ one or more of the probabilistic models defined above to generate probability distributions of disease states of a disease of an entity based on observational data of the entity including, but not limited to, longitudinal observational data, high-dimensional observational data, heterogeneous observational data, high-dimensional longitudinal heterogeneous observational data, disease registry data, electronic health record data, assigned diagnosis data, medication data, laboratory results data, comorbidity data, event data, patient profile data, patient demographic data, genotype data, case status data, control status data, periodic assessment data, clinical assessment data, disease symptom data, disease progression data, patient quality of life data, disease cost burden data, measurements data, and/or other data corresponding to the entity (e.g., a human patient). Observational databases such as, for instance, disease registries and/or electronic health records (EHR) contain high-dimensional heterogeneous longitudinal information about patients that can be used as input to model component 108 and/or index component 110 to generate a disease status index that can better track the progression of the disease – see paragraph 0057).
Regarding claim 15, Sun discloses wherein the diagnoses of one or more diseases or conditions associated with the medical patient comprises:
determining, based at least in part on machine learning techniques, that a combination of risk factors, which are derived at least in part from the data, is associated with one or more diseases or conditions (disease status index system 102 provides a new approach driven by relatively new expert agent technologies such as, for instance, automated expert agents that recommend treatment options to entities (e.g., human patients) that have or are at risk of contracting a certain disease. For example, disease status index system 102 provides a new approach to recommend accurate and/or effective treatment options for a disease based on observational data (e.g., EHR data, disease registry data, etc.) that is driven by existing technologies that generate disease progression indices using limited manually pre-selected measures and/or simple statistical models (e.g., linear models) that fail to utilize such observational data, paragraph 0094); and 
the association exceeds a threshold for a confirmation of diagnosis (to facilitate generation of such a disease status index (e.g., a continuous disease status index, a continuous-time disease status index, etc.), index component 110 can use equation (1) below to generate a disease status index of a disease having, for instance, 9 disease states (e.g., as depicted in equation (1) below). In equation (1) defined below, DPI denotes disease progression index (also referred to as disease status index) and p.sub.s denotes the probability of an entity being in a certain disease state S. It should be appreciated that although the number N of disease states S is depicted in equation (1) as 9, in other examples, equation (1) can be used by index component 110 to generate a disease status index of a disease having a different number N of disease states S (e.g., 6 disease states, 12 disease states, etc.). In some embodiments, index component 110 can employ equation (1) to generate a disease status index of a disease having a number N of disease states S and instead of using all of the disease states S, index component 110 can use certain disease states S such as, for instance, the disease states S with the highest probabilities (e.g., the top 2 or 3 disease states S with the highest probabilities) - see paragraph 0062).
Regarding claim 17, Sun discloses wherein feedback indicating the diagnosis was correct is inputted by a second user, wherein the feedback data is used to hone the model (Model component 108 can employ a probabilistic model to generate probability distributions of disease states at multiple observation times of an entity. For example, every time an entity is observed (e.g., a human patient observed by a doctor, an evaluator, a clinician, etc.), model component 108 can employ one or more of the probabilistic models defined above to generate one or more probability distributions of one or more disease states of a target disease using observational data corresponding to the entity that was collected at such an observation time. Such one or more probability distributions of one or more disease states that can be generated by model component 108 each time an entity is observed can be used as input by index component 110 to generate a disease status index of the disease that can facilitate improved prognosis (e.g., prediction, tracking, etc.) of the disease as described below, paragraph 0059).
Regarding claim 18, Sun discloses further comprising: prioritizing the user data prior to training the machine learning models, based upon predefined criteria, wherein the predefined criteria includes, but is not limited to, at least one of documented International Classification of Disease codes, medication for singular disease, or laboratory values that define diagnosis (model component can employ one or more of the probabilistic models defined above to generate probability distributions of disease states of a disease of an entity based on observational data of the entity including, but not limited to, longitudinal observational data, high-dimensional observational data, heterogeneous observational data, high-dimensional longitudinal heterogeneous observational data, disease registry data, electronic health record data, assigned diagnosis data, medication data, laboratory results data, comorbidity data, event data, patient profile data, patient demographic data, genotype data, case status data, control status data, periodic assessment data, clinical assessment data, disease symptom data, disease progression data, patient quality of life data, disease cost burden data, measurements data, and/or other data corresponding to the entity (e.g., a human patient). Observational databases such as, for instance, disease registries and/or electronic health records (EHR) contain high-dimensional heterogeneous longitudinal information about patients that can be used as input to model component 108 and/or index component 110 to generate a disease status index that can better track the progression of the disease – see paragraph 0057).
Regarding claim 20, Sun discloses further comprising: receiving feedback data over a period of time; inputting feedback data into the machine learning models; and updating the machine learning models to determine the diagnosis of one or more diseases or conditions based at least in part on the criteria (Model component 108 can employ a probabilistic model to generate probability distributions of disease states at multiple observation times of an entity. For example, every time an entity is observed (e.g., a human patient observed by a doctor, an evaluator, a clinician, etc.), model component 108 can employ one or more of the probabilistic models defined above to generate one or more probability distributions of one or more disease states of a target disease using observational data corresponding to the entity that was collected at such an observation time. Such one or more probability distributions of one or more disease states that can be generated by model component 108 each time an entity is observed can be used as input by index component 110 to generate a disease status index of the disease that can facilitate improved prognosis (e.g., prediction, tracking, etc.) of the disease as described below, paragraph 0059).
Sun further discloses receiving an indication of criteria (in an example, index component 110 can generate a continuous disease status index of the disease based on the probability distributions of the disease states that can be generated by model component 108 as described above. For instance, index component 110 can generate a continuous-time disease status index of the disease based on the probability distributions of the disease states that can be generated by model component 108 as described above. In some embodiments, index component 110 can generate a continuous-time disease status index such as, for instance, disease status index 402 described below and illustrated in FIG. 4, paragraph 0061).
6.	Claim 4, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun-Kennedy-De La Torre and further in view of Savadjiev (US 20190392579).
Regarding claim 4, Sun does not explicitly disclose wherein the machine learning models include individual machine learning models for at least one of cancer, chronic kidney disease, heart disease, congestive heart failure, vascular disease, morbid obesity, or diabetes.
However, Savadjiev discloses wherein for example, features extracted using isophotes and curvatures imaging analysis may be analyzed using machine learning to build models for predicting a diagnosis, or a likelihood of success for a cancer treatment or treatment for other types of condition, such as chronic disease (paragraph 0099).
The combination of Sun and Savadjiev would have resulted in the disease diagnosis learning method of Sun to further incorporate Savadjiev’s teachings of utilizing specific disease subtypes.  One would have been motivated to have combined the references because a user in Sun is already utilizing machine learning to determine probabilities of a plurality of diseases including chronic kidney disease and diabetes and as such utilizing a further plurality of diagnosable diseases would have allowed a user to further determine the specific disease of a patient.  As such, it would have been obvious to have combined the teachings as the combination of the references would have resulted in a predictable invention.
Regarding claim 8, Sun does not explicitly disclose wherein the machine learning techniques are based, at least in part, on models trained and by disease groups, wherein the disease groups are at least one of cancer, chronic kidney disease, heart disease, congestive heart failure, vascular disease, morbid obesity, or diabetes.
However, Savadjiev discloses wherein for example, features extracted using isophotes and curvatures imaging analysis may be analyzed using machine learning to build models for predicting a diagnosis, or a likelihood of success for a cancer treatment or treatment for other types of condition, such as chronic disease (paragraph 0099).
The combination of Sun and Savadjiev would have resulted in the disease diagnosis learning method of Sun to further incorporate Savadjiev’s teachings of utilizing specific disease subtypes.  One would have been motivated to have combined the references because a user in Sun is already utilizing machine learning to determine probabilities of a plurality of diseases including chronic kidney disease and diabetes and as such utilizing a further plurality of diagnosable diseases would have allowed a user to further determine the specific disease of a patient.  As such, it would have been obvious to have combined the teachings as the combination of the references would have resulted in a predictable invention.
Regarding claim 16, Sun does not explicitly disclose wherein the machine learning techniques are based, at least in part, on models trained and by disease groups, wherein the disease groups are at least one of cancer, chronic kidney disease, heart disease, congestive heart failure, vascular disease, morbid obesity, or diabetes.
However, Savadjiev discloses wherein for example, features extracted using isophotes and curvatures imaging analysis may be analyzed using machine learning to build models for predicting a diagnosis, or a likelihood of success for a cancer treatment or treatment for other types of condition, such as chronic disease (paragraph 0099).
The combination of Sun and Savadjiev would have resulted in the disease diagnosis learning method of Sun to further incorporate Savadjiev’s teachings of utilizing specific disease subtypes.  One would have been motivated to have combined the references because a user in Sun is already utilizing machine learning to determine probabilities of a plurality of diseases including chronic kidney disease and diabetes and as such utilizing a further plurality of diagnosable diseases would have allowed a user to further determine the specific disease of a patient.  As such, it would have been obvious to have combined the teachings as the combination of the references would have resulted in a predictable invention.
7.	Claim 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun-Kennedy-De La Torre and further in view of Barbas (US 20160328434).
Regarding claim 11, Sun does not disclose further comprising: determining an impact of a data type on the output data; determining that the impact satisfies a threshold impact; and prioritizing the data type.
However, Barbas discloses in step 240, test case prioritization method 200 prioritizes test cases based on the calculated table weight. Prioritization may occur in a number of different ways. In one embodiment, test case prioritization method 200 orders and prioritizes the tables from 1 to N (with N being the total number of tables) according to the corresponding table weights. In said embodiment, test case prioritization method 200 selects tables to be test cases in order beginning with the highest priority table. In another embodiment, a table weight threshold is set, and test case prioritization method 200 considers any table that exceeds this predetermined threshold to be prioritized. In one embodiment, test case prioritization method 200 can save a file containing information regarding which tests are prioritized to data store 126. In various embodiments, test case prioritization method 200 selects tables to be test cases from only the group of prioritized tables. From step 240, test case prioritization method 200 continues to step 250 and step 260 simultaneously (paragraph 0025).
The combination of Sun and Barbas would have resulted in the disease diagnosis learning method of Sun to further incorporate Barbas’ teachings of prioritizing data based on impact or weight. One would have been motivated to have combined the references because a user in Sun is already utilizing machine learning to determine probabilities of diseases and as prioritization of data by determining various weights would have allowed for a better use of probability matching for diseases. As such, it would have been obvious to have combined the teachings as the combination of the references would have resulted in a predictable invention.
Regarding claim 19, Sun does not disclose further comprising: determining an impact of a data type on the output data; determining that the impact satisfies a threshold impact; and prioritizing the data type.
However, Barbas discloses in step 240, test case prioritization method 200 prioritizes test cases based on the calculated table weight. Prioritization may occur in a number of different ways. In one embodiment, test case prioritization method 200 orders and prioritizes the tables from 1 to N (with N being the total number of tables) according to the corresponding table weights. In said embodiment, test case prioritization method 200 selects tables to be test cases in order beginning with the highest priority table. In another embodiment, a table weight threshold is set, and test case prioritization method 200 considers any table that exceeds this predetermined threshold to be prioritized. In one embodiment, test case prioritization method 200 can save a file containing information regarding which tests are prioritized to data store 126. In various embodiments, test case prioritization method 200 selects tables to be test cases from only the group of prioritized tables. From step 240, test case prioritization method 200 continues to step 250 and step 260 simultaneously (paragraph 0025).
The combination of Sun and Barbas would have resulted in the disease diagnosis learning method of Sun to further incorporate Barbas’ teachings of prioritizing data based on impact or weight. One would have been motivated to have combined the references because a user in Sun is already utilizing machine learning to determine probabilities of diseases and as prioritization of data by determining various weights would have allowed for a better use of probability matching for diseases. As such, it would have been obvious to have combined the teachings as the combination of the references would have resulted in a predictable invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174